Citation Nr: 1232475	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  06-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased initial rating for a lumbar spine disability, higher than 20 percent prior to July 23, 2010, and higher than 40 percent as of July 23, 2010.

2.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served in the Navy from April 1984 to October 1984, from February 1991 to May 1991, and from March 1992 to March 1996; in the Marine Corps from February 1987 to March 1987; and in the Army from January 1997 to April 1997 and from December 2003 to March 2005.  He also was a member of the Army National Guard. 

This matter comes before the Board of Veterans' Appeals  (Board) on an appeal from a September 2005 rating decision issued by the Regional Office (RO) in Columbia, South Carolina, that granted service connection for a lumbar spine disability, rated 10 percent, and for hemorrhoids, rated 0 percent, effective March 6, 2005.  The Veteran appealed the initial ratings.  During the appeal process, a Decision Review Officer (DRO) assigned an initial 20 percent rating for the lumbar spine disability, effective March 6, 2005, the date of the Veteran's claim.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35 (1993).

In light of the fact the Veteran appealed the initial rating of his disabilities, the Board will consider entitlement to staged ratings where appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

In April 2010, the Board remanded the case for additional development.  The  additional development was completed as directed, and awarded an increased rating for the lumbar spine disability, and returned the case to the Board for further appellate review.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

A July 2010 rectum examination report notes the Veteran declined the examination and reported he did not wish to pursue an increased rating.  The Board notes, however, that the Veteran did not confirm or indicate a desire to withdraw his appeal of the initial rating of his hemorrhoids in subsequent correspondence.  38 C.F.R. § 20.204 (2011).  Therefore, the Board finds that issue is still on appeal.


FINDINGS OF FACT

1.  For the period prior to July 23, 2010, the lumbar spine disability manifested with range of motion on forward flexion better than 30 degrees.  No incapacitating episodes or associated neurological symptoms manifested.

2.  Since July 23, 2010, the lumbar spine disability has manifested with pain on motion and forward flexion to less 30 degrees due to additional loss of range of motion secondary to pain and fatigability.  There have been no incapacitating episodes; and, the preponderance of the evidence shows no associated neurological symptoms have manifested.

3.  The Veteran's hemorrhoids have manifested with pain, occasional external and reducible hemorrhoids, and an episode of bleeding.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for a lumbar spine disability prior to July 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula For Diseases and Injuries of the Spine, Diagnostic Code 5242 (2011).

2.  The criteria for a rating higher than 40 percent for a lumbar spine disability as of July 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, General Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (2011).

3.  The requirements for an initial compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.31, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements have been met.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board remanded the case to ensure that all indentified evidence was obtained, and the Veteran was provided the opportunity to present pertinent evidence and testimony.  Neither the Veteran nor his representative asserts that there is additional records related to his claims to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2011).  Therefore, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on the evidence needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2011).  VA must resolve any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3 (2011).  Where there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  VA must also evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Lumbar Spine Disability

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, if those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45 (2011).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  38 C.F.R. § 4.14 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's lumbar spine disability is rated as degenerative arthritis, which is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  Further, if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.   Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations, a 20 percent rating is assigned.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  A compensable rating under Diagnostic Code 5003 and 38 C.F.R. § 4.59 is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  However, a compensable rating has already been assigned in this case.

In the absence of incapacitating episodes, low back disabilities are rated on the basis of their chronic orthopedic and neurological manifestations.  38 C.F.R. § 4.71a, (2011).

Under the General Formula, a spine disorder, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, will be assigned a 20 percent rating where there is forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The disability will be assigned a 40 percent rating for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The disability will be assigned a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  The disability will be assigned a 100 percent rating for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be rated separately under the appropriate diagnostic codes.  38 C.F.R. § 4.71a (2011).

A July 2005 VA joints examination report shows the Veteran reported occasional low back pain, and denied having undergone any physical therapy.  He reported that he worked as a chiropractor, and the low back pain caused him to fatigue early.  The Veteran related he could not run due to his joint disabilities, and prolonged sitting or driving aggravated his back.  He also denied having been prescribed bed rest by a physician during the prior 12 months.  Physical examination revealed range of motion on forward flexion of 0 to 90 degrees; backward extension to 10 degrees; lateral flexion to 30 degrees bilaterally; and lateral rotation to 30 degrees bilaterally, all movements without pain.  Repetitive use testing revealed pain on lateral flexion at 20 degrees.  There were no focal areas of tenderness or spasm and straight leg raising was negative bilaterally.  Neuromotor, sensation, and deep tendon reflexes were normal.  July 2005 lumbar spine x-rays were read as having shown mild degenerative joint disease (DJD) at L5-S1.

In his notice of disagreement with the September 2005 rating decision that assigned the initial 10 percent rating, the Veteran took exception to the July 2005 examination report.  The Board initially noted that, in light of the evidence that the Veteran was a practicing chiropractor, his assertions, if deemed credible, must be assessed as evidence from a person with medical training, to the extent he opines on areas within his area of training and experience.  38 C.F.R. § 3.159(a)(1) (2011); Black v. Brown, 10 Vet. App. 279 (1997).

The Veteran disputed the examiner's notation that physical examination revealed no tenderness.  The Veteran asserted that, while his lumbar spine did not manifest with tenderness at that examination, his lumbar spine did become tender to palpation after the repetitive motions and change in positions necessary while working at his chiropractic practice.  The Board notes that while the Veteran's assertions are relevant to the daily history and impact of his low back disability, they do not contradict the objective findings on clinical examination, as the Veteran concedes he did not outwardly demonstrate pain.  The Veteran also took issue with the examiner's notation that the Veteran had generalized aches on repetitive motion.  The Veteran asserted that he reported specifically that he had occasional low back pain aggravated by his occupation.  Again, the Board finds the examination report is not patently contradictory to the Veteran's assertions.  The Veteran disputed the accuracy of the examination report because the examiner noted the Veteran denied having undergone physical therapy, used assistive devices, or received injections.  The Veteran's stated that he had never been offered any of those treatments.  Whether the Veteran was ever offered those treatments is of less significance, as he had not in fact undergone any of those treatments.  Therefore, the examination finding is correct.

The Veteran's final assertions were that the examiner did not use an instrument to measure his lumbar spine range of motion and that the x-ray examination report did not provide the criteria by which his DJD was assessed as mild.  The Veteran did not dispute the examiner's ability, based on clinical experience, to determine lumbar spine range of motion via observation, nor the examiner's assessment of his lumbar spine range of motion on forward flexion as 0 to 90 degrees.  As for the assessment of mild DJD, the Board notes that the General Formula, unlike the prior spine rating criteria, is entirely objective.  Terms such as "mild" or "moderate" are not used in the General Formula.  38 C.F.R. § 4.71a, General Formula for Disease and Injuries of the Spine (2002).  Therefore, the classification of the DJD as mild is not directly relevant to the criteria, but represents the interpreting physician's clinical opinion.

The Veteran's 20 percent rating was assigned effective as of March 2005.  Thus, the salient factor, even considering the Veteran's multiple objections, is that the preponderance of the evidence shows the Veteran's lumbar spine manifested ROM on forward flexion well in excess of 30 degrees, even when the Veteran's functional loss due to pain and fatigue on repetitive use was considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  Thus, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent based on the July 2005 VA examination.

In response to the Veteran's assertions in his notice of disagreement, the Decision Review Officer arranged another examination.  The December 2005 spine examination report shows the examiner conducted a review of the claims file and specifically noted the RO's request to use a goniometer to measure range of motion.  The examiner noted the Veteran's reported history of having injured his back while serving in Iraq, and that he had experienced low back pain since.  The Veteran denied constant pain, radiating pain, and any impact on his ability to walk.  The Veteran also denied having experienced any incapacitating episodes during the prior year.  The report notes the Veteran was a chiropractor, and bending and twisting while working aggravated his low back pain.  The Veteran reported flare-ups several times a month during which, on a scale of 1 to 10, his back pain was 5, and it slowed him down at work.  Physical examination of the lumbar spine revealed no tenderness or spasm, and the Veteran's gait was normal.  Range of motion on forward flexion was 0 to 90 degrees, with pain starting at 60 degrees through the end point.  Backward extension was to 30 degrees with pain starting at 10 degrees; lateral flexion was to 30 degrees bilaterally, with pain starting at 20 degrees on the right, and at 26 degrees on the left; lateral rotation was to 40 degrees bilaterally, pain free on the right, and with pain at 38 degrees on the left.  Neurological examination revealed negative straight leg raising bilaterally, motor strength of 5/5 with normal bulk and tone, and deep tendon reflexes of 2+ and symmetrical.  Sensation to light touch was intact.  The examiner noted x-rays were read as having shown mild DJD at L5-S1.

The Board finds the objective findings on clinical examination show the lumbar spine disability to have more nearly approximated the assigned 20 percent rating as of the December 2005 examination.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  The Board finds a higher, 40 percent, rating was not met or approximated, as forward flexion exceeded 30 degrees, and the Veteran only experienced pain at 60 degrees of flexions.  As concerns the examiner's notation that pain ensued at 60 degrees, ratings are based on the functional loss due to pain, not the mere fact that pain on motion is manifested.  Mitchell v. Shinseki, 24 Vet. App. 32 (2011).  The Veteran's lumbar spine manifested forward flexion better than 60 degrees despite the pain.  Further, there was no evidence of ankylosis; and, the neurological examination was normal.  Hence, the preponderance of the evidence is against the assignment of any separate rating for neurological symptomatology.

In June 2008, the RO received additional evidence from the Veteran which he asserted showed his low back disability had worsened in severity.  In a statement dated in April 2007, S.G., D.C., the owner of the chiropractic clinic where the Veteran worked, reported the Veteran's patient load of 42 patients a week worsened the Veteran's low back.  As a result, it was necessary for the Veteran to seek other employment which was less strenuous on his back.  The chiropractor reported further that a patient commented the Veteran appeared stiff in his movements.

While the Veteran left that positions, other evidence in the record shows the Veteran is gainfully employed at VA as a health technician.

In a letter dated in November 2007, O.M., D.C., noted treatment of the Veteran for a persistent herniated disc at L4, and that the Veteran had to be watchful of his low back when performing his work.

A June 2008 report of J.W., D.C., shows examination of the Veteran that same month.  Dr. W noted a June 2008 examination revealed left foot dorsiflexion was positive for loss of strength; right leg patellar reflex was positive for loss of reflex; and, right leg flexion was positive for loss of strength.  Dr. W also noted that June 2008 x-rays, when compared to x-rays of June 2000, showed the intervertebral disc space at L5-S1 had degenerated by over 50 percent.

The Board has reviewed Dr. W's report, but the overall evidence of record still does not show the Veteran's forward flexion had significantly decreased at that point to more nearly approximate 30 degrees of flexion or less.  An April 2009 VA outpatient entry notes the Veteran's complaint of low back pain, and that physical examination revealed tenderness at L3-4, and the lumbar spine manifested decreased flexion and extension.  The entry does not note specific range of motion values.  A November 2009 entry shows that the Veteran reported he walked four to five miles a day, four days a week, and saw a chiropractor as needed.  The entry also noted the Veteran had to take more days off from work due to his mental health issues.  A November 2009 VA x-ray was read as having shown multilevel degenerative disc disease (DDD), most pronounced at L5-S1 and L1-L2.  As for the November 2009 x-ray and Dr. W's neurological findings, the Board finds that the totality of the evidence shows the Veteran's low back disability had not manifested with chronic neurological symptomatology such as lumbar radiculopathy that was capable of being independently rated.  Further, the totality of the evidence does not show the lumbar spine to manifest with a herniated disk.

In a June 2009 letter, Dr. W. provided a running summary of treatment of the Veteran's cervical and lumbar spine during 2008 and 2009.  Dr. W.'s treatment included manipulation and electrical stimulation.  The Veteran's frequent complaints of low back pain are noted.  While Dr. W.'s treatment records note postural deviation of the cervical and thoracic regions, they do not indicate any finding of forward flexion of 0 to 30 degrees or less, any ankylosis, or significant neurological findings.  Dr. W. noted one of the goals of the treatment modules was to increase the disc spacing at the affected areas.

In light of the fact the additional evidence suggested the Veteran's lumbar spine disability had worsened, the Board remanded the case so medical examiners could determine if the Veteran's low back disability included intervertebral disc syndrome (IVS) and, if so, whether it was associated with the service-connected lumbar spine DJD.

The July 2010 VA examination report shows the examiner conducted a review of the claims file.  The Veteran reported he had constant moderate pain of 6/10 that radiated to both feet.  He reported that the pain did not affect his ability to walk, and he denied having been prescribed bed rest due to incapacitation.  The Veteran reported flare-ups that occurred twice a week, during which he experienced pain of 8/10, and they lasted one to two days.  The Veteran reported that he used handrails when ascending or descending stairs and pillows between his legs for relief.  Physical examination of the lumbar spine revealed forward flexion of 0 to 40 degrees; extension to 10 degrees; lateral flexion to 20 degrees bilaterally; and lateral rotation to 22 degrees bilaterally, all movements done with pain.  The examiner noted repetitive use testing resulted in an additional loss of 10 degrees on flexion.  There was grade two moderate spasm and tenderness, and straight leg raising was positive at 20 degrees.  Gaenslen's sign was positive bilaterally but motor strength was 5/5 and symmetrical.  Sensation was diminished in the L5-S1 dermatome on the left, and the Veteran's gait was antalgic and stiff.  The examiner diagnosed lumbar spondylosis and lumbar DDD with evidence of bilateral lumbar radiculopathy.  The examiner opined the Veteran's DDD was preexisting but it was aggravated by the Veteran's active service.

In light of the objective findings on clinical examination, a March 2012 rating decision awarded a 40 percent rating effective the date of the examination, July 23, 2010, as the Veteran's lumbar spine motion on forward flexion was 0 to 30 degrees when the additional loss of 10 degrees on repetitive motion was considered.  38 C.F.R. §§ 3.400(o), 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the preponderance of the evidence is against any higher rating because the evidence does not show ankylosis.

The Board notes the examiner's finding of left-sided decreased sensation.  However, the Board finds that the totality of the evidence shows a separate compensable rating for incomplete paralysis of the sciatic nerve was not met or approximated.  A June 2010 VA outpatient entry notes physical examination revealed negative straight leg raising, lower extremity strength and sensation were grossly intact to light touch, but deep tendon reflexes were absent at the knees but 2+ at the Achilles.  While it is noteworthy that the June 2010 entry noted the absent knee reflexes but present Achilles reflexes, the Board notes the examiner at the July 2010 examination did not note the presence or absence of deep tendon reflexes.  Both the June 2010 outpatient entry and the July 2010 examination report show the absence of muscle atrophy in the lower extremities and normal motor strength of 5/5.  Thus, the Board finds the preponderance of the evidence shows the Veteran's lumbar spine DJD did not manifest neurological symptoms to a compensable degree as of the July 2010 examination.  The Veteran was not diagnosed with any specific neurologic disability that could be separately rated.  38 C.F.R. § 4.31 (2011).  

The November 2011 VA examination report shows the examiner conducted a review of the claims file.  The report notes the Veteran reported his low back pain went down his lower extremities on both sides.  On the right side it was in a sciatic-like distribution that went to the third, fourth, and fifth digits of the right foot.  On the left side, the Veteran reported, it was mostly pain in the knee that radiated down to the left ankle.  The Veteran reported further that he had learned to avoid strenuous exercises in order to avoid the most acute low back pain.  The Veteran reported that he received chiropractic treatment and physical therapy.  The examiner noted the Veteran was employed full time as a health technician at a VA clinic, where he sometimes had to move heavy boxes of paper.  However, he avoided that activity because it brought on low back pain.  As for activities of daily living, the Veteran reported he avoided lifting or stooping.  He could not work in the yard, wash the lower part of the car, or clean the car tires.  The Veteran reported he no longer worked as a chiropractor, and the examiner noted the prior x-rays of record.

Physical examination revealed the Veteran to have a normal gait.  He was able to bend at the waist without flexing the knees, but his fingertips could only reach to the level of the knees.  The Veteran did not reach past that point due to pain radiating to the lower extremities.  Palpation of the lumbar spine revealed mild pain.  Deep tendon reflexes were 1-2+ and symmetrical at the knees and ankles bilaterally.  Straight leg raising elicited only mild pain that radiated down the right lower extremity.  There was no muscle atrophy in the lower extremities.  On sensory examination the examiner noted the Veteran reported a vague decrease in sensation to the primary modalities in the third to fifth digits of the right hand.  The examiner diagnosed degenerative arthritis of the lumbosacral spine and noted there was insufficient objective evidence of radiculopathy.  As a result, the examiner ordered an MRI examination to help clarify the diagnosis.  In a December 2011 addendum, the examiner noted the MRI examination report showed none of the lumbar intervertebral nerve roots canals were stenotic.  As a result, the examiner opined that there was no objective or MRI findings of radiculopathy and thus, no evidence of radiculopathy of the lower extremities.

The Board finds the preponderance of the evidence shows the Veteran's lumbar spine disability did not meet or approximate the criteria for the assignment of any separate rating for chronic lumbar radiculopathy during the initial rating period.  The November 2011 examination report specifically found that a diagnosis of radiculopathy was not warranted and thus, there was no objective evidence to support a finding of radiculopathy in the lower extremities.  The Board finds that report is the most persuasive evidence of record, and find that the preponderance of the evidence is against a finding that there is any compensable ratable neurologic disability due to the Veteran's low back disability.

The Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent rating prior to July 23, 2010, and a rating higher than 40 percent as of July 23, 2010.  38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).  The Board finds further that the Veteran's lumbar spine DJD did not meet or approximate a 40 percent rating prior to July 23, 2010, because limitation of flexion to 30 degrees was not shown prior to that time.  38 C.F.R. § 3.400(o) (2011).  In addition, the Board finds that the preponderance of the evidence is against a finding that there is any separate compensably ratable neurologic disability associated with the service-connected low back disability.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

The Veteran's hemorrhoids are rated under Diagnostic Code 7336, which provides for a 20 percent rating for external or internal hemorrhoids that manifest with persistent bleeding and secondary anemia, or with fissures.  A 10 percent rating is warranted for large or thrombotic irreducible hemorrhoids with excessive redundant tissue that evidences frequent recurrences.  Mild or moderate symptoms warrant a 0 percent rating.  38 C.F.R. § 4.114 (2011).

An August 2005 VA examination report shows that the Veteran reported his hemorrhoids were first diagnosed in 2004 while serving in Iraq.  Since his return from Iraq, the Veteran reported, his hemorrhoids had been better without any flare-ups.  The Veteran denied any fecal incontinence, loss of sphincter control, bleeding, or previous anemia.  Physical examination revealed no signs of anemia.  Rectal examination revealed positive tone with no palpable or visual hemorrhoids or fissures.  The examiner noted no blood on the glove upon withdrawal.

Following the August 2005 examination, the Veteran's VA treatment records do not indicate active hemorrhoid symptoms.  In September 2007, the Veteran complained of anal tenderness.  Physical examination revealed anal swelling and perianal tenderness.  The examiner assessed a mild perianal abscess which was surgically removed the next month.  The examiner did not note the presence of a hemorrhoid or hemorrhoid-related symptoms.

A July 2010 digestive system examination report shows that the examiner reviewed the claims file.  However, the examination report notes that the Veteran declined the examination and reported his hemorrhoids had been stable since 2005.  The Veteran reported further that he did not wish to apply for an increase.

The Veteran submitted a copy of the examination report, but he did not confirm the notation that he did not wish to pursue an increased rating.  Therefore, the Board does not find the appeal was withdrawn, because no written request to withdraw the appeal has been received.  38 C.F.R. § 20.204 (2011).  Further, the Veteran later submitted evidence related to his rectum, which were the records related to the perianal abscess.

The Veteran's VA outpatient records show that he complained of painful hemorrhoids in August 2011.  He reported a day or so later that the hemorrhoid had ruptured, as he noticed blood on his sheets.  An August 2011 VA outpatient record notes the Veteran reported he used sitz baths, Proctofoam, and hydrocortisone rectal suppositories.  His hemorrhoids had gotten smaller and were no longer bleeding.  A later August 2011 entry notes physical examination revealed a large external hemorrhoid and a small area medially with a clot, oozing around with blood on the cheeks.  The examiner also noted the hemorrhoid was bleeding.  The examiner ordered a refill of the Veteran's hydrocortisone suppositories and noted surgery was indicated if there was no improvement.  A late-August 2011 entry notes the Veteran reported his hemorrhoids had improved and he was doing sitz baths.

The Board finds the preponderance of the evidence shows the Veterans hemorrhoids have not manifested with frequent flare-ups.  The preponderance of the evidence also shows the Veteran's hemorrhoids have not manifested as irreducible, as shown by the Veteran's reports of improvement with sitz baths and use of cortisone suppositories.  The totality of the evidence shows the hemorrhoids have manifested with no more than mild or moderate symptoms during the entire rating period.  The evidence does not show large or thrombotic irreducible hemorrhoids with excessive redundant tissue that evidences frequent recurrences.  While a large hemorrhoid was shown, it was not shown to be irreducible.  38 C.F.R. §§ 4.1, 4.10, 4.31, 4.114, Diagnostic Code 7336 (2011).

The Veteran is entitled to a staged rating of his disabilities where the evidence shows different degrees of severity of his symptoms during the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran received a staged rating for his lumbar spine disability where supported by the evidence.  As concerns the Veteran's hemorrhoids disorder, the evidence shows his symptoms have remained essentially constant throughout the course of the period on appeal.  To the extent that there was a flare-up, the hemorrhoids were not irreducible, and there was no evidence of excessive redundant tissue.  Therefore, he did not meet the criteria for a higher rating during that time.  As a result, the Board finds that staged ratings are not warranted for the hemorrhoids disorder.

The Board has also considered the evidence of the impact of the Veteran's disabilities on his ability to perform on his job.  However, the Board finds that the rating criteria fully describe the symptoms of the Veteran's low back and hemorrhoid disabilities and their level of severity, as shown by the availability of separate ratings for neurological symptomatology related to the low back disorder, and the availability of compensable ratings for active hemorrhoid symptomatology.  Therefore, the Board finds that the Veteran's low back and hemorrhoid disability pictures are not exceptional.  Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of higher ratings on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2011).  The Board further finds that frequent hospitalization is not shown.  While the Veteran has stated that he left his job as a chiropractor due to his back disability, he remains employed full-time as a health technician.  Therefore, the Board finds that marked interference with employment is not shown.  Some interference with employment is anticipated by the assigned 40 percent rating, but the Board finds that interference does not rise to the level of marked.  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2011).


ORDER

Entitlement to an initial rating higher than 20 percent prior to July 23, 2010, and higher than 40 percent as of July 23, 2010, for a lumbar spine disability is denied.

Entitlement to an initial compensable rating for hemorrhoids is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


